Mr. Justice Bean
delivered the opinion of the court.
The case involves a construction of Section 228, L. O. L., which, so far as material to this controversy, is as follows:
“The earnings of any debtor for personal services performed by such debtor at any time within thirty days next preceding service of an attachment, execution, garnishment, or other process amounting to the sum of $75, or less, shall be exempt from the effect of such process when it shall be made to appear to the satisfaction of the court by the affidavit of such debtor, or otherwise, that such earnings are necessary for the use of the family supported wholly or partly by the labor of said debtor; except when the debt is incurred for family expenses fifty per centum of such earnings shall be subject to such attachment, execution, garnisliment, or other process.”
It is unquestioned that at the time of the garnishment there was due to plaintiff for his personal services during the thirty days mentioned in the statute the sum of $24.18, and no more; that the same was necessary for the use of the family supported by the labor of plaintiff; and that the debt for which the judgment was recovered was not incurred for family expenses.
1-4. The position of counsel for defendants is that the balance of $24.18 due plaintiff is subject to garnishment. The notice of garnishment was served upon the garnishee for the purpose of subjecting any money or credits in his hand, to wit, the $24.18 owing or be*463longing to Crites, the execution debtor, to the satisfaction of the creditors’ judgment. This money in the hands -of Mr. Chambers is the only sum in regard to which the claim of exemption can arise. No other funds, either in Crites’ possession or elsewhere, are in any way involved. An exemption of wages is intended to include what an employer owes his employee for personal services rendered in that relation: 11R. C. L., p. 522, § 34. The amount of the earnings, $24.18, garnished, is less than the sum exempted by the statute, and by the plain provisions of that law the same is not subject to such process under the showing made in this case. In their finality the exemption statutes are presumed to be for the benefit of both debtor and creditor. Under a contrary ruling such a laborer would not he permitted to collect the first $75 earned during the thirty days next preceding a garnishment and pay indebtedness, other than that incurred for family expenses, and afterward receive any benefit of the exemption statute. If the creditors desired to have the funds which the debtor had collected prior to the garnishment subjected to the payment of their judgment it was incumbent upon them to take some appropriate proceeding to accomplish that purpose. It is not shown in this case that such prior collections were at the time of the proceeding within the custody or control of the debtor. There is no presumption that he then had them, or that they were used or were available for the support of his family. It does not appear that he has any other wages due him. Such an exemption statute is remedial in character and should he liberally construed so as to effectuate the will of the lawmakers: Blackford v. Boak, 73 Or. 61 (143 Pac. 1136); 11 R. C. L., p. 492, § 4. We do not consider that the claim of exemption involves the matter of *464selection by tbe debtor which is mentioned in the briefs; There was only $24.18 garnished and it would be impossible for the debtor to select the amount exempted by the statute, $75.00, therefrom. It is stated in 11 R. C. L., page 549, Section 68, thus:
“If the debtor’s property does not exceed in value the amount exempted, a selection is not required; for in such case the statute attaches the exemption as absolutely and unconditionally as if the particular property was specially designated and declared exempt.”
We are governed by the will of the legislature as expressed in the statute.
It follows that the judgment of the lower court must be reversed and the cause remanded with directions to sustain the writ of review. It is so ordered.
Reversed and Remanded With Directions.